 PROB 12C                                                                             Report Date: February 5, 2019
(6/16)

                                       United States District Court
                                                                                                 FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                        Feb 06, 2019
                                                                                            SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Earl Anderson, III                        Case Number: 0980 2:16CR00037-TOR-1
 Address of Offender: 3817 E. 3rd Apartment # 2, Mead, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: September 7, 2016
 Original Offense:        Failure to Register as a Sex Offender, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 30 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Matthew F. Duggan                  Date Supervision Commenced: May 4, 2018
 Defense Attorney:        J. Houston Goddard                Date Supervision Expires: May 3, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 10/18/2018 and 11/09/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Standard Condition # 2: The defendant shall not unlawfully possess a controlled substance.
                        The defendant shall refrain from any unlawful use of a controlled substance, including
                        marijuana, which remains illegal under federal law. The defendant shall submit to one drug
                        test within 15 days of release from imprisonment and at least two periodic drug tests
                        thereafter, as determined by the court.

                        Supporting Evidence: Mr. Anderson violated the terms and conditions of his supervised
                        release by using marijuana on January 31, 2019.

                        On May 7, 2018, Mr. Anderson participated in a supervision intake at the U.S. Probation
                        Office. On that date, a copy of the conditions of supervision as outlined in the judgment and
                        sentence were reviewed, and Mr. Anderson signed a copy acknowledging the requirements.

                        On February 1, 2019, Mr. Anderson submitted a urinalysis that tested presumptive positive
                        for marijuana. On February 5, 2019, Mr. Anderson admitted to this officer, and via a signed
                        document, that he last used marijuana on January 31, 2019.
Prob12C
Re: Anderson, III, Earl
February 5, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      02/05/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other : This violation will be addressed at the
                 hearing scheduled for 2/26/2019.
                                                                              Signature of Judicial Officer

                                                                              February 5, 2019
                                                                              Date
